DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “an X-ray generator coupled with the X-ray housing, the X-ray generator creating a digital X-ray image” in lines 4-5. Furthermore, claim 1 recites a limitation “a computer display coupled within the computer housing, the computer display being in operational communication with the computer CPU to show digital X-ray images from the X-ray generator” in lines 16-18.  The specification does not provide a description of a structure of an X-ray generator that generates X-rays and creates digital X-ray images. Therefore, claims 1-6 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 7 recites a limitation “an X-ray generator comprising an exposure tube having a rotor stage coupled within the X-ray housing, the X-ray generator creating a digital X-ray image” in lines 6-8.  Claim 7 recites a limitation “a computer display coupled within the computer housing, the computer display being in operational communication with the computer CPU to show digital X-ray images from the X-ray generator” in lines 23-25.  Furthermore, claim 7 recites a limitation “the control button then activating the X-ray generator to create the digital X-ray image” in lines 41-43.  The specification does not provide a description of a structure of an X-ray generator that generates X-rays and creates digital X-ray images.  Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.




Claims 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites a limitation “an X-ray generator coupled with the X-ray housing, the X-ray generator creating a digital X-ray image” in lines 4-5. Furthermore, claim 1 recites a limitation “a computer display coupled within the computer housing, the computer display being in operational communication with the computer CPU to show digital X-ray images from the X-ray generator” in lines 16-18.  Undue experimentation factors (The Wands Factors) are considered for a determination of enablement. The critical inquiry is whether the specification provides enough information so that one of ordinary skill in the art can make and/or use the full scope of the claimed invention without “undue experimentation.”  The specification does not specify which type of digital X-ray image is created by an X-ray generator. In general, a digital X-ray image can be a transmitted X-ray image, a back-scattered X-ray image, and a combination.  Furthermore, an X-ray generator generates X-rays to irradiate a patient; however, an X-ray detector is required to create a digital X-ray image.  The specification does not provide a description of a structure of an X-ray generator that generates X-rays and creates digital X-ray images. Two factors above raise issues with at least a nature of the invention, a state of the prior art, a level of predictability in the art, an amount of direction provided by the inventor, and an existence of working examples in the Wands Factors.  An analysis of the preceding Wands factors supports a conclusion that one of ordinary skill in the art could not make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled.

Claim 7 recites a limitation “an X-ray generator comprising an exposure tube having a rotor stage coupled within the X-ray housing, the X-ray generator creating a digital X-ray image” in lines 6-8.  Claim 7 recites a limitation “a computer display coupled within the computer housing, the computer display being in operational communication with the computer CPU to show digital X-ray images from the X-ray generator” in lines 23-25.  Furthermore, claim 7 recites a limitation “the control button then activating the X-ray generator to create the digital X-ray image” in lines 41-43.  Undue experimentation factors (The Wands Factors) are considered for a determination of enablement. The critical inquiry is whether the specification provides enough information so that one of ordinary skill in the art can make and/or use the full scope of the claimed invention without “undue experimentation.”  The specification does not specify which type of digital X-ray image is created by an X-ray generator. In general, a digital X-ray image can be a transmitted X-ray image, a back-scattered X-ray image, and a combination.  Furthermore, an X-ray generator generates X-rays to irradiate a patient; however, an X-ray detector is required to create a digital X-ray image.  The specification does not provide a description of a structure of an X-ray generator that generates X-rays and creates digital X-ray images. Two factors above raise issues with at least a nature of the invention, a state of the prior art, a level of predictability in the art, an amount of direction provided by the inventor, and an existence of working examples in the Wands Factors.  An analysis of the preceding Wands factors supports a conclusion that one of ordinary skill in the art could not make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled.

Response to Amendment

Applicant’s amendments filed 12 April 2022 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 12 April 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 12 April 2022 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 12 April 2022 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 12 April 2022 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 12 April 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 12 April 2022 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 12 April 2022 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.

Response to Arguments
Applicant’s arguments filed 12 April 2022 have been fully considered but they are not persuasive.
With respect to a rejection of claims 1-7 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applicant argued that a creation of images, and a production and a display of digital images is conventional and would be sufficiently known by one of ordinary skill in the art.  Applicant further argued that a rotor stage and an exposure tube are conventional to the art such that one or ordinary skill would not require additional specific disclosure or undue experimentation to make and use the invention.  These arguments are not persuasive. The specification describes an X-ray generator that comprises an exposure tube and a rotor stage, which are not capable of creating a digital X-ray image.  An X-ray generator generates X-rays for an irradiation of an object, which does not in itself create a digital X-ray image. Therefore, the rejection of claims 1-7 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, is being maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee et al. (U. S. Patent No. 11,357,468 B2) disclosed a medical imaging apparatus comprising a control apparatus.
Makino (U. S. Patent No. 11,259,772 B2) disclosed a mobile radiographing imaging system comprising a radiographic imaging cassette.
Nishijima et al. (U. S. Patent No. 10,806,015 B2) disclosed a radiation imaging system.
Horiuchi et al. (U. S. Patent No. 10,709,404 B2) disclosed a radiography apparatus comprising a radiography support device and a radiography detection device, a radiography support method, and a radiography support program.
Lee et al. (U. S. Patent No. 10,702,229 B2) disclosed an X-ray imaging apparatus and a method for controlling an X-ray imaging apparatus.
Tajima et al. (U. S. Patent No. 10,660,584 B2) disclosed a radiation-irradiation device and a monitor image display method for a radiation-irradiation device.
Hiroshige et al. (U. S. Patent No. 10,561,389 B2) disclosed a radiographic image-capturing system comprising a radiographic image-capturing apparatus.
Tajima (U. S. Patent No. 10,492,750 B2) disclosed a radiographic imaging system comprising a control device, a control method, and a control program for a radiographic imaging system.
Lee et al. (U. S. Patent No. 10,098,598 B2) disclosed an X-ray imaging apparatus and a method for controlling an X-ray imaging apparatus.
Hiroike et al. (U. S. Patent No. 9,788,809 B2) disclosed an apparatus, a method, and a computer-readable medium-storage program for radiographic imaging with an elapsed-time control of a radiation sensor apparatus.
Ohta et al. (U. S. Patent No. 9,662,086 B2) disclosed a radiographic image-capturing apparatus.
Tajima (U. S. Patent No. 9,320,482 B2) disclosed a radiation imaging system comprising a radiation imaging detector.
Ferren (U. S. Patent No. 9,170,214 B2) disclosed motion-based radiograph interlocks systems, structures, and processes.
Butzine et al. (U. S. Patent No. 8,523,433 B2) disclosed an X-ray system comprising a handheld interface device and a method.
Nakatsugawa et al. (U. S. Patent No. 8,358,740 B2) disclosed a radiographic image-capturing system.
Butzine et al. (U. S. Patent No. 8,331,530 B2) disclosed a handheld X-ray image-viewing system and a method.
Butzine et al. (U. S. Patent No. 8,174,358 B2) disclosed an X-ray system comprising a handheld interface with a tracking feature.
Yoshida (U. S. Patent No. 7,620,152 B2) disclosed a radiation imaging apparatus, a method of controlling a radiation imaging apparatus, and a computer-readable storage-medium.
Sung et al. (U. S. Patent No. 7,263,166 B2) disclosed portable X-ray units comprising a remote control hand-switch and an operating method thereof.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884